UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO § 240.13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO § 240.13d-2(a) (Amendment No. 4)1 MedQuist Inc. (Name of Issuer) Common Stock, No Par Value (Title of Class of Securities) 584949 10 1 (CUSIP Number) STEVE WOLOSKY, ESQ. OLSHAN GRUNDMAN FROME ROSENZWEIG & WOLOSKY LLP Park Avenue Tower 65 East 55th Street New York, New York 10022 (212) 451-2300 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) December 7, 2007 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§ 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box . o Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See§ 240.13d-7 for other parties to whom copies are to be sent. 1 The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO. 584 1 NAME OF REPORTING PERSONS NEWCASTLE PARTNERS, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS* WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION TEXAS NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 2,662,474 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 2,662,474 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,662,474 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 7.1% 14 TYPE OF REPORTING PERSON* PN CUSIP NO. 584 1 NAME OF REPORTING PERSONS NEWCASTLE CAPITAL MANAGEMENT, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS* OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION TEXAS NUMBER OF SHARES BENEFICIALLY OWNED BY EACH R EPORTING PERSON WITH 7 SOLE VOTING POWER 2,662,474 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 2,662,474 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,662,474 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 7.1% 14 TYPE OF REPORTING PERSON* PN CUSIP NO. 584 1 NAME OF REPORTING PERSONS NEWCASTLE CAPITAL GROUP, L.L.C. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS* OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION TEXAS NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 2,662,474 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 2,662,474 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,662,474 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 7.1% 14 TYPE OF REPORTING PERSON* OO CUSIP NO. 584 1 NAME OF REPORTING PERSONS MARK E. SCHWARZ 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS* OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 2,662,474 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 2,662,474 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,662,474 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 7.1% 14 TYPE OF REPORTING PERSON* IN CUSIP NO. 584 The following constitutes Amendment No. 4 (“Amendment No. 4”) to the Schedule 13D filed by the undersigned.This Amendment No. 4 amends the Schedule 13D as specifically set forth. Item 2(a) – (c) is hereby amended to add the following: The principal place of business for each of the Reporting Persons is 200 Crescent Court, Suite 1400, Dallas, Texas 75201. Item 3 is hereby amended and restated as follows: As of close of business on January 7, 2008, NP had invested $31,920,929 (inclusive of brokerage commissions) in shares of Common Stock of the Issuer.The source of these funds was the working capital of NP. Item 4 is hereby amended to add the following: On December 31, 2007, Mr. Schwarz was elected to the Issuer’s Board of Directors by the Issuer’s shareholders at the Issuer’s 2007 Annual Meeting of Shareholders.Mr. Schwarz had been previously appointed to the Issuer’s Board of Directors on December 7, 2007. Item 5(a) is hereby amended and restated as follows: (a) The aggregate percentage of shares of Common Stock reported to be owned by the Reporting Persons is based upon 37,487,323 shares, which is the total number of shares of Common Stock outstanding as of December 6, 2007, as reported in the Issuer’s Schedule 14A filed with the Securities and Exchange Commission on December 17, 2007. As of close of business on January 7, 2008, NP beneficially owned 2,662,474 shares of Common Stock, representing approximately 7.1% of the issued and outstanding Common Stock of the Issuer. NCM, as the general partner of NP, may also be deemed to beneficially own the 2,662,474 shares of Common Stock beneficially owned by NP. NCG, as the general partner of NCM, which in turn is the general partner of NP, may also be deemed to beneficially own the 2,662,474 shares of Common Stock beneficially owned by NP. Mark E. Schwarz, as the managing member of NCG, the general partner of NCM, which in turn is the general partner of NP, may also be deemed to beneficially own the 2,662,474 shares of Common Stock beneficially owned by NP. NCM, NCG and Mr. Schwarz disclaim beneficial ownership of the shares of Common Stock held by NP, except to the extent of their pecuniary interest therein. Item 5(c) is hereby amended to add the following: (c) The Reporting Persons engaged in no transactions in the Common Stock during the past sixty days. CUSIP NO. 584 SIGNATURES After reasonable inquiry and to the best of his knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. Dated: January 8, 2008 NEWCASTLE PARTNERS, L.P. By: Newcastle Capital Management, L.P., its General Partner By: Newcastle Capital Group, L.L.C., its General Partner By: /s/ Mark E. Schwarz Mark E. Schwarz, Managing Member NEWCASTLE CAPITAL MANAGEMENT, L.P. By: Newcastle Capital Group, L.L.C., its General Partner By: /s/ Mark E. Schwarz Mark E. Schwarz, Managing Member NEWCASTLE CAPITAL GROUP, L.L.C. By: /s/ Mark E. Schwarz Mark E. Schwarz, Managing Member /s/ Mark E. Schwarz MARK E. SCHWARZ
